DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 29 January 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Cruz (US-2019/0166339).
	Regarding claim 1:  De La Cruz discloses a control method for an image projection system (figs 1A-5 and [0161] of De La Cruz), the control method comprising: setting a first coordinate in a two-dimensional projection formed by flattening out a three-dimensional projection surface onto a plane (fig 29, ]0091]-[0093], and [0212]-[0214] of De La Cruz); arranging a first quadrilateral having a first aspect ratio within the two-dimensional projection (figs 32A-34, [0207]-[0211], and [0216]-[0218] of De La Cruz), based on the first coordinate as a reference position, in such a way that the first quadrilateral comes into contact with an outline of the two-dimensional projection (fig 31, fig 32B, fig 34, [0198]-[0201], and [0208]-[0210] of De La Cruz – defined boxes/quadrilaterals based on reference positions and are defined so as to contact the 2D image projected onto the 3D projection surface); determining whether the first quadrilateral is in contact with the outline of the two-dimensional projection at two or more points, or not (fig 31 and [0197]-[0201] of De La Cruz – first quadrilateral (IBB) is used to determine multiple points of contact with 2D projection, which is then used for correction of the 2D projection); correcting an image information, based on the first quadrilateral, and thus generating the corrected image information, when the first quadrilateral is determined as being in contact with the outline of the two-dimensional projection at two or more points (figs 32A-32B, figs 39-40, and [0249]-[0251] of De La Cruz); and projecting an image based on the corrected image information onto the projection surface (figs 39-41 and [0249]-[0253] of De La Cruz).
	Regarding claim 2:  De La Cruz discloses the control method for the image projection system according to claim 1 (as rejected above), wherein when the first quadrilateral is determined as not being in contact with the outline of the two-dimensional projection at two or more points, the first coordinate is changed ([0256]-[0258] of De La Cruz – when the projector focal length is changed, such as in a zoom operation, the projector is no longer calibrated, and thus the first quadrilateral is no longer in contact with the outline of the 2D projection and the projector must be recalibrated), then the first quadrilateral is arranged within the two-dimensional projection (figs 32A-34, [0207]-[0211], [0216]-[0218], and [0256]-[0258] of De La Cruz – real-time feedback and calibration to adjust for focal length change), based on the changed first coordinate as a reference position, in such a way that the first quadrilateral comes into contact with the outline of the two-dimensional projection (fig 31, fig 32B, fig 34, [0198]-[0201], and [0208]-[0210] of De La Cruz – defined boxes/quadrilaterals based on reference positions and are defined so as to contact the 2D image projected onto the 3D projection surface; change based on real-time projector calibration), and whether the first quadrilateral is in contact with the outline of the two-dimensional projection at two or more points, or not, is determined again (fig 31 and [0197]-[0201] of De La Cruz – first quadrilateral (IBB) is used to determine multiple points of contact with 2D projection, which is then used for correction of the 2D projection).
	Regarding claim 3:  De La Cruz discloses the control method for the image projection system according to claim 1 (as rejected above), wherein when the first quadrilateral is determined as not being in contact with the outline of the two-dimensional projection at two or more points ([0256]-[0258] of De La Cruz – when the projector focal length is changed, such as in a zoom operation, the projector is no longer calibrated, and thus the first quadrilateral is no longer in contact with the outline of the 2D projection and the projector must be recalibrated), a minimum distance along a first axis and a minimum distance along a second axis intersecting the first axis between the first quadrilateral and the outline of the two-dimensional projection are calculated (figs 34-35, [0215]-[0216], and [0224]-[0225] of De La Cruz), and the first coordinate is changed ([0256]-[0258] of De La Cruz – during feedback and calibration), based on the minimum distance along the first axis and the minimum distance along the second axis (figs 34-35, [0215]-[0216], and [0224]-[0225] of De La Cruz), and the first quadrilateral is arranged within the two-dimensional projection (figs 32A-34, [0207]-[0211], [0216]-[0218], and [0256]-[0258] of De La Cruz – real-time feedback and calibration to adjust for focal length change), based on the changed first coordinate as a reference position, in such a way that the first quadrilateral comes into contact with the outline of the two-dimensional projection (fig 31, fig 32B, fig 34, [0198]-[0201], and [0208]-[0210] of De La Cruz – defined boxes/quadrilaterals based on reference positions and are defined so as to contact the 2D image projected onto the 3D projection surface; change based on real-time projector calibration), and whether the first quadrilateral is in contact with the outline of the two-dimensional projection at two or more points, or not, is determined again (fig 31 and [0197]-[0201] of De La Cruz – first quadrilateral (IBB) is used to determine multiple points of contact with 2D projection, which is then used for correction of the 2D projection).
	Regarding claim 4:  De La Cruz discloses the control method for the image projection system according to claim 1 (as rejected above), wherein a coordinate of a center position of the two-dimensional projection or a coordinate of a centroid position of the two-dimensional projection is decided as the first coordinate (figs 16-18, fig 44, [0116], [0119], and [0277]-[0279] of De La Cruz – centroids determined for each element of the array, and thus including the first coordinate).
	Regarding claim 6:  De La Cruz discloses the control method for the image projection system according to claim 1 (as rejected above), wherein a pattern image is projected on the projection surface (fig 32A and [0207] of De La Cruz), and a three-dimensional shape of the projection surface is measured, based on picked-up image information generated by picking up an image of the projection surface where the pattern image is projected (fig 32B, fig 33, and [0208]-[0213] of De La Cruz).
	Regarding claim 8:  De La Cruz discloses an image projection system (figs 1A-5, fig 41, fig 50, [0161], [0252]-[0253], and [0299] of De La Cruz) comprising: a correction device (fig 50 and [0299] of De La Cruz – processors and memory for performing the correction) generating corrected image information (fig 39 and [0249]-[0250] of De La Cruz); and a projection device (fig 41(4110) and [0252] of De La Cruz) projecting an image based on the corrected image information onto a projection surface (figs 39-41 and [0249]-[0253] of De La Cruz), wherein the correction device sets a first coordinate in a two-dimensional projection formed by flattening out a three-dimensional projection surface onto a plane (fig 29, ]0091]-[0093], and [0212]-[0214] of De La Cruz), and arranges a first quadrilateral having a first aspect ratio within the two-dimensional projection (figs 32A-34, [0207]-[0211], and [0216]-[0218] of De La Cruz), based on the first coordinate as a reference position, in such a way that the first quadrilateral comes into contact with an outline of the two-dimensional projection (fig 31, fig 32B, fig 34, [0198]-[0201], and [0208]-[0210] of De La Cruz – defined boxes/-quadrilaterals based on reference positions and are defined so as to contact the 2D image projected onto the 3D projection surface), determines whether the first quadrilateral is in contact with the outline of the two-dimensional projection at two or more points, or not (fig 31 and [0197]-[0201] of De La Cruz – first quadrilateral (IBB) is used to determine multiple points of contact with 2D projection, which is then used for correction of the 2D projection), and corrects an image information, based on the first quadrilateral, and thus generates the corrected image information, when the first quadrilateral is determined as being in contact with the outline of the two-dimensional projection at two or more points (figs 32A-32B, figs 39-40, and [0249]-[0251] of De La Cruz).
	Regarding claim 9:  De La Cruz discloses the image projection system according to claim 8 (as rejected above), further comprising: an image pickup device picking up an image of a pattern image projected on the projection surface by the projection device and thus generating picked-up image information (fig 41(4120,4130) and [0263]-[0264] of De La Cruz); and a measuring device measuring a three-dimensional shape of the projection surface, based on the picked-up image information (fig 41(4110), fig 50, [0078]-[0079], [0262], and [0299] of De La Cruz – measures and warps data for proper display on projection screen).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over De La Cruz (US-2019/0166339) in view of Jordan (S. Jordan and M. Greenspan, “Projector optical distortion calibration using Gray code patterns,” 2010 IEEE Computer Society Conference on Computer Vision and Pattern Recognition - Workshops, 2010, pp. 72-79, doi: 10.1109/CVPRW.2010.5543487).
	Regarding claim 5:  De La Cruz discloses the control method for the image projection system according to claim 1 (as rejected above).  De La Cruz does not disclose wherein a second quadrilateral having the first aspect ratio and circumscribing the two-dimensional projection is arranged, based on the first coordinate as a reference position, and the first quadrilateral is generated by reducing the second quadrilateral while maintaining the first aspect ratio.
	Jordan discloses wherein a second quadrilateral having the first aspect ratio and circumscribing the two-dimensional projection is arranged, based on the first coordinate as a reference position, and the first quadrilateral is generated by reducing the second quadrilateral while maintaining the first aspect ratio (Figure 3, Figure 4, Section 3.2, and Section 3.3 of Jordan – first quadrilateral (red) and second quadrilateral (blue) each have the same aspect ratio, and the first quadrilateral is a reduced version of the second quadrilateral).
	De La Cruz and Jordan are analogous art because they are from the same field of endeavor, namely image projection system control and image data correction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to arrange a second quadrilateral having the first aspect ratio and circumscribing the two-dimensional projection, based on the first coordinate as a reference position, and generate the first quadrilateral by reducing the second quadrilateral while maintaining the first aspect ratio, as taught by Jordan.  The motivation for doing so would have been to improve the projector calibration in a case that the camera has a lower resolution than the projector, which can occur in some instances.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify De La Cruz according to the relied-upon teachings of Jordan to obtain the invention as specified in claim 5.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De La Cruz (US-2019/0166339) in view of Yamauchi (US-2019/0073753).
	Regarding claim 7:  De La Cruz discloses the control method for the image projection system according to claim 1 (as rejected above), wherein the image projection system includes a first projection device (fig 41(4110) and [0252] of De La Cruz).
	De La Cruz does not disclose a second projection device, and the projection surface is acquired by coupling together a first projection surface where an image is projected by the first projection device and a second projection surface where an image is projected by the second projection device.
	Yamauchi discloses wherein the image projection system includes a first projection device and a second projection device (fig 4A(15,16) and [0051]-[0052] of Yamauchi), and the projection surface is acquired by coupling together a first projection surface where an image is projected by the first projection device and a second projection surface where an image is projected by the second projection device (figs 5A-5E, fig 6, [0085], and [0089]-[0091] of Yamauchi).
	De La Cruz and Yamauchi are analogous art because they are from the same field of endeavor, namely image projection system control and image data correction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a second projection device, and acquire the projection surface by coupling together a first projection surface where an image is projected by the first projection device and a second projection surface where an image is projected by the second projection device, as taught by Yamauchi.  The motivation for doing so would have been better display the image and correct when there is a large step (unevenness) on the projection surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify De La Cruz according to the relied-upon teachings of Yamauchi to obtain the invention as specified in claim 7.

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over De La Cruz (US-2019/0166339) in view of obvious engineering design choice.
	Regarding claim 10:  De La Cruz discloses the image projection system according to claim 9 (as rejected above), including the image pickup device (fig 41(4120,4130) and [0263]-[0264] of De La Cruz), the projection device (fig 41(4110) and [0252] of De La Cruz), and the measuring device (fig 50, [0078]-[0079], and [0299] of De La Cruz).
	De La Cruz does not disclose wherein the image pickup device, the projection device, and the measuring device are formed as a unified structure.  However, it would have been an obvious engineering design choice to have the image pickup device, the projection device, and the measuring device be formed as a unified structure.  It has been held that merely making part integral is an obvious engineering design choice.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  It has also been held that, when the prior art perceives a need for making the parts integral that shows insight contrary to the understandings and expectations of the art, making the parts integral may not be an obvious engineering design choice.  See Schenck v. Norton Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  However, in the present case, the claimed invention merely makes the parts integral by forming the parts in a unified structure, which does not do substantially more than would be expected.  For example, no additional substantive functionality or results are produced by making the parts disclosed in the prior art integral.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify De La Cruz according to the obvious engineering design choice to obtain the invention as specified in claim 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616